Title: To James Madison from Anthony Merry, 22 May 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 22 May 1806, Washington. “I have the Honor to transmit to you inclosed, for the Information of the Government of the United States, the Copy of a Note which, by His Majesty’s Command, was delivered by Mr. Fox, His Principal Secretary of State for Foreign Affairs, on the 8th. of April, to the Ministers residing in London of the Powers most immediately interested in the Navigation of the Rivers Ems, Weser, Elbe and Trave, stating that, for the Reasons therein explained, His Majesty has found it unavoidable to cause the Entrances of those Rivers to be blockaded.
                    “In communicating this Note to the American Government I am charged to express to them the deep Concern which His Majesty has felt at being under the Necessity of having Recourse to a Measure of this Nature: but the Conduct of His Majesty the King of Prussia has imposed Upon him this Necessity, which it has not been in his Power to avoid, consistently with a Sense of what is due to His own Dignity and to the Interests of His Subjects.”
                 